The possession of intoxicating liquor for the purpose of sale is the offense; penalty, confinement in the penitentiary for one year and nine months.
State's counsel challenges the jurisdiction of the court to consider the case for want of proper recognizance. The purported recognizance is defective in that it states that the defendant was charged with the offense of "unlawful possession of intoxicating liquor." The statute, Art. 817, C. C. P., 1925, demands that the recognizance state that the accused is convicted of a felony. See Barnaby v. State, 268 S.W. 470; Wilmering v. State, 272 S.W. 463. Therefore, the appeal is dismissed.
Twenty days are allowed the appellant within which to perfect his appeal if he desires to do so.
Dismissed.
HAWKINS, J., absent.